Case 2:19-cv-00023-GJQ-MV ECF No. 34 filed 06/11/19 PageID.305 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN

JOHN ROBERTS,

               Plaintiff,                     HON. GORDON J. QUIST
                                              U.S. DISTRICT COURT JUDGE


                                              FILE NO. 2:19-cv-00023-GJQ-TPG
DELTA       COUNTY          PROSECUTOR'S
OFFICE,        TROOPER           BOLOGNA,
PROSECUTOR LAUREN WICKMAN and
MICHIGAN STATE POLICE,

               Defendants.
                                                                       /
Lisa C. Walinske (P62136)                     Gregory R. Grant (P68808)
REDETROIT EAST COMMUNITY LAW                  CUMMINGS,       McCLOREY,       DAVIS   &
CENTER, PLLC                                  ACHO, P.L.C.
Attorneys for Plaintiff                       Attorneys for    Defs.   DELTA COUNTY
30600 N. River Road                           PROSECUTOR'S OFFICE and WICKMAN
Harrison Twp., MI 48045                       310 W. Front Street, Ste. 221
(313)461-8440                                 Traverse City, MI 49684
www.redetroiteast.com                         (231) 922-1888/(231) 922-9888 Fax
lwalinske@redetroiteast.com                   ggrant@cmda-law.com

John G. Fedynsky (P65232)
MICHIGAN        DEPT.       OF   ATTORNEY
GENERAL
Civil Litigation, Employment & Elections
525 Ottawa Street
P.O. Box 30736
Lansing, MI 48909
(517) 335-3055/(517) 335-7157 Fax
fedynskyj @michigan.gov
                                  /
Case 2:19-cv-00023-GJQ-MV ECF No. 34 filed 06/11/19 PageID.306 Page 2 of 10



    DEFENDANTS DELTA COUNTY PROSECUTOR'S OFFICE AND LAUREN
  WICKMAN'S RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION TO FILE
     FIRST AMENDED COMPLAINT AS TO PROSECUTOR DEFENDANTS

       L       INTRODUCTION.


       Plaintiffs proposed First Amended Complaint brings the same causes of action against

Defendant Lauren Wickman and adds new claims. Plaintiff has also removed the Delta County

Prosecutor's Office as a Defendant, and supplemented "Jon Doe Delta County Prosecutor." The

original claims against Ms. Wickman should be dismissed for the reasons set forth in Defendants'

Motion to Dismiss (ECF No. 14). To that end, Plaintiffs attempt to amend the original

Complaint would be futile. Regarding theremaining claims Plaintiffalleges in the proposed First

Amended Complaint, those claims are also futile for the reasons stated below.                As such,

Plaintiffs Motion to File First Amended Complaintas to Prosecutor Defendants should be denied.

       II.     STANDARD OF REVIEW.

       Ordinarily, Rule 15(a) mandates that leave to amend "shall be given when justice so

requires." The decision to grant leave to amend is within the sole discretion ofthe district court. Id.
Unless the district court finds that the amendment causes undue delay, is made in bad faith or

dilatory motive on the part ofthe movant, is preceded by repeated failure to cure deficiencies by
previous amendments, will result in undue prejudice by virtue ofallowance ofthe amendment or
that the amendment is futile, leave to amend should be freely given. Id. Foman v. Davis, 371

U.S. 178, 182 (1962) makes clear there are certain situations in which it is appropriate to deny
leave to amend. One such circumstance that is particularly relevant in this case is when the

amendment would be"futil[e]." Foman, 371 U.S. at 182; see also, Moss v. United States, 323 F.3d
445, 476 (6th Cir.2003). In such a case, therefore, the proposed amended complaint is futile
Case 2:19-cv-00023-GJQ-MV ECF No. 34 filed 06/11/19 PageID.307 Page 3 of 10



under Rule 15(a) notonly if it would fail to survive a motion to dismiss for failure to state a claim,

but also if the amended pleading could not survive a motion for summary judgment. See

Bauchman v. West High Sch., 132F.3d 542, 56162 (10thCir.1997); Wilson v. American Trans Air,

Inc., 874 F.2d 386, 392 (7th Cir.1989).

       III.    LEGAL ARGUMENT.


                 A. There is no Respondeat Superior Liability of an Elected Prosecutor.

       The proposed claims against the elected Jon Doe Delta County Prosecutor are groundless.

There is no supervisory or respondeat superior liability of an elected prosecutor over assistant

prosecutors. Section 1983 liability cannot be premised on a theory of respondeat superior or the

right to control employees. Hays v. Jefferson Cnty., Ky., 668 F.2d 869, 872 (6th Cir. 1982).

Plaintiffs effort to sue the County Prosecutor under respondeat superior is improper absent

allegations of personal involvement on the County Prosecutor's part. See Monell v. Dep7 ofSoc.

Svcs., 436 U.S. 658, 694 (1978); Petty v. County ofFranklin, Ohio, 478 F.3d 341, 349 (6th Cir.

2007) (In order for a supervisor to be liable under § 1983, there "must be a showing that [he]

encouraged the specific incident of misconduct or in some other way directly participated in it.")

(quoting Taylor v. Michigan Dep't ofCorrs., 69 F.3d 76, 81 (6th Cir. 1995)). Plaintiffs proposed
claims against Jon Doe DeltaCounty Prosecutor are clearly futile.

                 B.    State Law Claims Against Jon Doe Delta County Prosecutor are
                       Barred by M.C.L. 691.1407(5).

       All state law claims against elected Jon Doe Delta County Prosecutor are barred by

governmental immunity as the elected county prosecutor is the highest elective official of the
Delta County Prosecutor's Office under M.C.L. 691.1407(5). See Bischoff v. Calhoun Co.

Prosecutor, 173 Mich. App. 802, 806, 434 N.W.2d 249 (1988).
                                                  3
Case 2:19-cv-00023-GJQ-MV ECF No. 34 filed 06/11/19 PageID.308 Page 4 of 10



                C. State Law Claims Against Ms. Wickman are Barred by M.C.L.
                    691.1407.


       The proposed state law claims against Ms. Wickman are also barred by governmental

immunity. M.C.L. 691.1407 provides in relevant part:

              Except as otherwise provided in this section, and without regard to
              the discretionary or ministerial nature of the conduct in question,
              each officer and employee of a governmental agency...is immune
              from tort liability for an injury to a person or damage to property
              caused by the officer, employee, or member while in the course of
              employment... if all of the following are met:

                      (a) The officer, employee, member...is acting or
                      reasonably believes he or she is acting within the
                      scope of his or her authority.
                      (b) The governmental agency is engaged in the
                      exercise or discharge of a governmental function.
                      (c) The officer's, employee's, member's...conduct
                      does not amount to gross negligence that is the
                      proximate cause of the injury or damage. M.C.L.
                      691.1407(2).

       In other words, a defendant is immune from tort liability while engaged in the exercise or

discharge of a governmental function unless her conduct amounts to gross negligence. M.C.L.
691.1407(7)(a) defines "gross negligence" as "conduct so reckless as to demonstrate a substantial
lack of concern for whether an injury results." See Stanton v. Battle Creek, 466 Mich. 611,619;

647 N.W.2d 508 (2002). In enacting M.C.L. 691.1407, "the Legislature intended to immunize
government agents from liability from ordinary negligence." Jennings v. Southwood, 446 Mich.
125, 136; 521 N.W.2d 230, 235 (1994).

       In this case, Plaintiff has alleged that Ms. Wickman was a prosecuting attorney for Delta
County. There can be no dispute Ms. Wickman was acting in the scope of her authority as an
officer ofagovernmental agency and that the agency was engaged in the exercise or discharge ofa
Case 2:19-cv-00023-GJQ-MV ECF No. 34 filed 06/11/19 PageID.309 Page 5 of 10



governmental function. Plaintiff must establish that Ms. Wickman was grossly negligent in order

to overcome governmental immunity. To the contrary, Plaintiff has not alleged that Ms. Wickman

was grossly negligent and there is no allegation in the Complaint that would suggest gross

negligence.   Therefore, Plaintiffs state law claims against Ms. Wickman are barred by

governmental immunity and amendment to the Complaint would be futile.

                 D. Plaintiffs PWDCRA Cause of Action Fails to State a Claim.


       Plaintiffs proposed claim of violation of the Michigan Persons with Disabilities Civil

Rights Act (PWDCRA) is also without merit. Plaintiff alleges that his riglits were violated

pursuant to M.C.L. 37.1402. However, MCL 37.1402 applies only to "educational institutions."

Id. Clearly, in this case, no educations institutions were involved. As such, Plaintiffs proposed

Count 9 is futile. Even if Count 9 states a claim against the Prosecutor Defendants, they are still

entitled to governmental immunity as stated above.

                 E. Prosecutor Defendants are Entitled to Immunity.

       As to all of the additional, new federal claims contained in the proposed First Amended

Complaint, the Prosecutor Defendants are entitled to eleventh amendment immunity, absolute

prosecutorial immunity and qualified immunity.

                       1. Eleventh Amendment Immunity.

       When a county prosecutor makes the decisions related to the issuance of state criminal

charges against the plaintiff and the prosecution ofthe plaintiff, he is acting as an agent ofthe state
rather than of the county. Cady v. Arenac Cty., 51A F.3d 334, 345 (6th Cir. 2009). As a

consequence, a county prosecutor is entitled to eleventh amendment immunity. Thus, the federal
claims against the Prosecutor Defendants are futile and Plaintiffs Motion should bedenied.
Case 2:19-cv-00023-GJQ-MV ECF No. 34 filed 06/11/19 PageID.310 Page 6 of 10




                       2. Absolute Prosecutorial Immunity.

        "State prosecutors are absolutely immune from civil liability when acting within the scope

of their prosecutorial duties." Howell v. Sanders, 668 F.3d 344, 349 (6th Cir. 2012) (citing Imbler

v. Pachtman, 424 U.S. 409, 420 (1976)). This is true even when the allegations involve

"unquestionably illegal or improper conduct," as long as the general nature of the action in

question is part of a prosecutor's normal duties. Cady v. Arenac Cnty., 574 F.3d 334, 340 (6th Cir.

2009) (citing Imbler, 424 U.S. at 413). Although absolute immunity may leave a

genuinely-wronged defendant without civil redress against a prosecutor whose malicious or

dishonest actions deprives him of liberty, "the broader public interest would be disserved if

defendants could retaliate against prosecutors who were doing theirduties." Adams v. Hanson, 656

F.3d 397, 401-02 (6th Cir. 2011) (citing Imbler, 424 U.S. at 427).

       The Supreme Court has endorsed a "functional approach" to determine whether a

prosecutor is entitled to this protection. Prince v. Hicks, 198 F.3d 607, 611 (6th Cir. 1999) (citing
Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993)). Under this approach, the court looks to "the
nature ofthe function performed, not the identity ofthe actor who performed it." Id. The official
seeking absolute immunity has the burden ofshowing that such immunity is appropriate for the
function in question. Id. (citingBurns v. Reed, 500 U.S. 478, 486 (1991)).
        Under a functional analysis, a prosecutor is absolutely immune when performing the

traditional functions of an advocate. Kalina v. Fletcher, 522 U.S. 118 (1997); Spurlock v.

Thompson, 330 F.3d 791, 797 (6th Cir. 2003). For instance, aprosecutor is absolutely immune for
the initiation and pursuit ofa criminal prosecution. Imbler v. Pachtman, 424 U.S. 409,431 (1976);
Lomaz v. Hennosy, 151 F.3d 493, 497 (6th Cir. 1998). Further, preparation of indictments,
Case 2:19-cv-00023-GJQ-MV ECF No. 34 filed 06/11/19 PageID.311 Page 7 of 10



informations, and applications for search and arrest warrants to be presented to a court are also

subject to absolute immunity. Kalina, 522 U.S. at 129, 118 S.Ct. 502. In contrast, a prosecutor is

not entitled to immunity for investigatory or administrative functions that are normally performed

by a detective or police officer. Buckley v. Fitzsimmons, 509 U.S. 259, 273, 276-78 (1993); Grant

v. Hollenbach, 870 F.2d at 1135 (6th Cir. 1989).

       The absolute immunity afforded prosecutors is so expansive, in fact, that it applies even

where a prosecutor allegedly manufactures evidence to obtain an indictment; allegedly elicits

perjured testimony; allegedly fails to disclose exculpatory evidence; and allegedly destroys and

falsifies evidence. Imbler, 424 U.S. at 413; Jones v. Shankland, 800 F.2d 77, 80 (6th Cir. 1986);

Heidelberg v. Hammer, 577 F.2d 429, 432 (7th Cir. 1978). Courts have repeatedly emphasized

that the intentions of the prosecutor are irrelevant to the inquiry of whether absolute immunity

applies. As the Sixth Circuit articulated, for example, "[a]bsolute prosecutorial immunity is not
defeated by showing the prosecutor acted wrongfully or even maliciously, orbecause the criminal

defendant ultimately prevailed      " Grant, 870 F.2d at 1138.

       In the case at issue, Plaintiffs claims in the proposed First Amended Complaint do not

avoid prosecutorial immunity. In fact, all of the actions stated in the Complaint against the
Prosecutor Defendants are in direct connection with the traditional functions of an advocate and

prosecuting attorney.

                        3.    Qualified Immunity.

       Even if the Prosecutor Defendants are not entitled to absolute prosecutorial immunity, they

still have qualified immunity on all of the proposed federal claims. Qualified immunity insulates

government officials from §1983 liability where they are acting in their official capacities if they
Case 2:19-cv-00023-GJQ-MV ECF No. 34 filed 06/11/19 PageID.312 Page 8 of 10



do not violate a plaintiffs clearly established statutory or constitutional rights. Harlow v.

Fitzgerald, 457 U.S. at 818 (internal citations omitted). Where a prosecutor performs a duty

typically carried out by a police official, he is cloaked with the same qualified immunity as the

officer would enjoy. Buckley v. Fitzsimmons, 509 U.S. at 273-74 ("[w]hen the functions of

prosecutors and detectives are the same ... the immunity that protects them is also the same").

       "Once [an] official [ ] raise[s] the qualified immunity defense, the plaintiffbears the burden

to 'demonstrate that the official [is] not entitled to qualified immunity.' " LeFever v. Ferguson,

645 Fed.Appx. 438, 442 (6th Cir. 2016) (quoting Silberstein v. City ofDayton, 440 F.3d 306, 311

(6th Cir. 2006)); See Hermansen v. Thompson, 678 Fed. Appx. 321, 325 (6th Cir. 2017).

       "A government official suedundersection 1983 is entitledto qualified immunityunlessthe

official violated a statutory or constitutional right that was clearly established at the time of the

challenged conduct." Carroll v. Carman, 135 S. Ct. 348, 350 (2014); See Taylor v. Barkes, 135 S.

Ct. 2042, 2044 (2015); Lane v. Franks, 134 S. Ct. 2369, 2381 (2014). The first prong of qualified

immunity analysis is whether the plaintiff has alleged facts showing that defendant's conduct

violated a constitutional or statutory right. See Saucier v. Katz, 533 U.S. 194, 201 (2001). The

second prong is whether the right was "clearly established" at the time of the defendant's alleged
misconduct. Id. Trial courts are permitted to exercise their sound discretion in deciding which of

the two prongs of the qualified immunity analysis should be addressed first. See Pearson v.

Callahan, 555 U.S. 223, 236 (2009).

       The Supreme Court has repeatedly held that the second prong of the qualified immunity
analysis "'must be undertaken in light of the specific context of the case, not as a broad general
proposition.'" Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (quoting Saucier v. Katz, 533 U.S. at

                                                  8
Case 2:19-cv-00023-GJQ-MV ECF No. 34 filed 06/11/19 PageID.313 Page 9 of 10



201); See White v. Pauly, 137 S. Ct. 548, 552 (2017). Moreover, courts are "not to define clearly

established law at a high level of generality, since doing so avoids the crucial question whether the

official acted reasonably in the particular circumstances that he or she faced." Plumhoffv. Richard,

134 S. Ct. 2012, 2023 (2014) (citations and quotations omitted); see White v. Pauly, 137 S. Ct. at

552.


                  F. Plaintiffs Proposed Complaint Fails to State a Claim.

         In addition, Plaintiffs federal claims fail to state a claim upon which relief can be granted.

Plaintiffs equal protection claim fails to state a claim. "To state an equal protection claim, a

plaintiffmust adequately plead thatthe government treated the plaintiffdisparately as compared to

similarly situated persons and that such disparate treatment . . . burdens a fundamental right,

targets a suspect class, or has no rational basis." Ctr. for BioEthical Reform, Inc. v. Napolitano,

648 F.3d 365, 379 (6th Cir. 2011) (citations and internal quotation marks omitted). Plaintiffs

proposed First Amended Complaint fails to allege disparate treatment, suspect class, or other

threshold requirement for an equal protection claim. As such, this claim would be futile.

         Moreover, Plaintiffs proposed claim under the eighth amendment also fails to state a

claim.    There is no factual basis for any eighth amendment claim for cruel and unusual

punishment, deliberate indifference to a serious medical need, or otherwise. Plaintiff was not

serving a custodial sentence and therefore would not qualify for any relief under the eighth

amendment. See, e.g., Estelle v. Gamble, 429 U.S. 97, 102 (1976).

         Finally, Plaintiffs claims contained in Count 13 are futile as well. Though impossible to

decipher which Defendant Count 13 is directed to, presumably it does not include Ms. Wickman

who was an assistant prosecutor and not a policymaker. In the event this claim pertains to the
Case 2:19-cv-00023-GJQ-MV ECF No. 34 filed 06/11/19 PageID.314 Page 10 of 10



elected Jon Doe Delta County Prosecutor, the claim fails. Plaintiff has not alleged any facts that

support the assertion that the Prosecutor effected unconstitutional policies, customs, supervision

and training.   Plaintiffs allegations are purely conclusory in nature. This is simply not enough

to satisfy a claim in this regard. Accordingly, Plaintiffs proposed claim is futile.

         IV.    RELIEF REQUESTED.

         In light of the above, Defendants respectfully request that this Honorable Court deny

Plaintiffs Motion to File First Amended Complaint as to Prosecutor Defendants.

Dated:    June 11, 2019                               CUMMINGS, McCLOREY, DAVIS
                                                             & ACHO, P.L.C.

                                                        /s/ Gregory R. Grant
                                                      Gregory R. Grant (P68808)
                                                      Attorneys for County Defendants
                                                      310 W. Front Street, Ste. 221
                                                      Traverse City, MI 49684
                                                      (231) 922-1888/(231) 922-9888 Fax
                                                      ggrant@cmda-law.com




                                                 10
